GARZA, District Judge.
The Court has before it the Defendant’s motions to dismiss for want of jurisdiction, to dismiss based on forum non conveniens, and in the alternative, motion to transfer because of forum non conveniens.
*400This is a suit to recover damages to six carloads of lettuce shipped from Alamosa, Colorado, during the month of August, 1960, to points in the East. None of the shipments passed through the State of Texas.
The Plaintiff, McBride Produce Company, who has had offices for a long time in Hidalgo County, Texas, within the Brownsville Division of this Court, had opened an office to do business in Ala-mosa, Colorado.
The only grounds for alleging jurisdiction of this Court is the fact that Missouri Pacific Lines, which does business in the Brownsville Division of this Court, was a connecting carrier in the hauling of the lettuce in question, and the further fact that McBride Produce Company has its main office in Hidalgo County, Texas.
The motion to dismiss for want of jurisdiction or for forum non conveniens is denied. The same motion was made before the State District Court before a consolidation of cases made the same removable to this Court; and the State Court has overruled said contentions of the Defendant Railroad.
However, this Court finds that under Section 1404(a), Title 28 U.S.C.A, the interests of justice require that this case be transferred to the United States District Court for the State of Colorado.
McBride Produce Company chose to go do business in the State of Colorado, and even though they may have moved all of their records to Hidalgo County, Texas, it would be more unfair to require the Defendant to bring its records to the Brownsville Division of this Court where they have never done business, than to require McBride Produce Company to take their records back to the State where they chose to do business.
Accordingly, Defendant’s motion to transfer because of forum non conveniens is hereby granted.
It is, therefore, the order of this Court that the Clerk transfer this file to the United States District Court for the State of Colorado.